PER CURIAM.
The court sua sponte consolidates these two petitions.
Petitioners moved to disqualify the trial judge, and seek a writ of prohibition from the denial of their motion.- Their motion alleged that in 2001, defense counsel, who was then an assistant state attorney, was asked by the trial court to immediately amend an information. When defense counsel asked the court for an opportunity to review the law before amending, the court responded that it “could not stand the sight of’ him' and that “he has no integrity.” These comments could reasonably have prompted defense counsel’s clients in these cases to fear that they could not get a fair and impartial trial. We therefore grant the petitions for writ of prohibition and quash the orders denying the motion for disqualification.
FARMER, C.J., KLEIN and TAYLOR, JJ., concur.